Barber, Judge,
delivered the opinion of the court:
This case was heard in conjunction with the case of United States v. Benneche (6 Ct. Cust. Appls., 92; T. D. 35339), decision in which is handed down concurrently herewith, and the Government relies upon its argument in that case for its discussion of the issues involved here, which it concedes are .the same.
No brief was filed by counsel for the importers, but the importers have furnished the court a letter containing briefly their answer to the Government’s assignment of errors.
Our decision in the Benneche case is conclusive of the issues here and may be referred to.
The judgment of the Board of General Appraisers is affirmed.